 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElkton Die Casting Company, Inc. and InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW. Case9-CA-10864September 28, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 8, 1977, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge, exceptas modified herein,3to modify his remedy,4and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Elkton DieCasting Company, Inc., Elkton, Kentucky, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I On July 28, 1977, Respondent filed a "Motion for Judgment on thePleadings and to set Aside the Order of Reinstatement for William AdrianStokes." In its motion, Respondent contends that, because the ChargingParty has not filed a bnef in answer to Respondent's exceptions, "the Orderof Reinstatement for William Adrian Stokes must be set aside and held fornaught." Respondent's motion is hereby denied as lacking merit. TheGeneral Counsel's motion to strike Respondent's motion is also denied.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.Additionally, Respondent asserts that the Administrative Law Judge'sfindings are the result of bias. After a careful examination of the entirerecord, we are satisfied that this allegation is without merit. There is no basisfor finding that bias and partiality existed merely because the Administra-tive Law Judge resolved important factual conflicts in favor of the GeneralCounsel's witnesses. As the Supreme Court stated in N.LR.B. v. PittsburghS.S. Company, 337 U.S. 656, 659 (1949), 'IT]otal rejection of an opposedview3 The Administrative Law Judge found, and we agree, that the dischargeof William Adnan Stokes violated Sec. 8(a)3) and (1) because it wasmotivated by Stokes' union activities and not by the reasons advanced byRespondent. However, we find it unnecessary to consider or pass upon theAdministrative Law Judge's alternative finding that the discharge indepen-dently violated Sec. 8(aXl) under the principle of N.LRB. v. Burnup &Sims, Inc., 379 U.S. 21 (1964).232 NLRB No. 824 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25, 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard on April 28, 1977, in Hopkinsville,Kentucky, upon a charge filed on December 3, 1976, and acomplaint which issued on January 26, 1977. The com-plaint alleged that Respondent violated Section 8(a)(3) and(I) of the National Labor Relations Act (herein the Act) bydischarging William Adrian Stokes on November 24, 1976,because of his union activity. Respondent admitteddischarging Stokes but denied that the discharge wasmotivated by his union activity.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orally.All parties waived filing of briefs. Based upon the entirerecord, including my observation of the witnesses and theirdemeanor, I make the followingFINDINGS OF FACTI. THE RESPONDENT'S BUSINESS; UNION'S LABORORGANIZATION STATUS; PRELIMINARY CONCLUSIONSOF LAWJurisdiction is not in issue. The complaint alleged andRespondent admitted that Respondent satisfied theBoard's standards for the assertion of jurisdiction overnonretail business enterprises. I therefore find and con-clude that Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The complaint alleged, Respondent admitted, and I findand conclude that International Union, United Automo-bile, Aerospace and Agricultural Implement Workers ofAmerica, UAW, herein the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICEA. The FactsOn November 24, 1976,1 an NLRB representationelection was conducted among Respondents' employees.The Union was chosen as the employees' collective-bargaining representative by a vote of 41 to 20. WilliamAdrian Stokes (herein Stokes) had been active on theUnion's behalf and had handbilled for the Union on theday of the election. At the end of the second shift onNovember 24, Stokes was called into Plant Manager DanRogel's office and discharged. He was given a letter settingforth the following reasons for that discharge:1. In the tool crib on the second shift on November23, 1976, your assigned work station, you wereAll dates hereinafter are 1976 unless otherwise specified.500 ELKTON DIE CASTING COMPANYengaging in union activities and threatening anotheremployee on his vote in the impending election.2. Later in the evening you left your assignedstation, the tool crib, and you went to another portionof the plant in violation of your assigned duties. Thereyou engaged in union activity.3. In another portion of the plant, you wereobserved by your supervisor engaging in union activi-ties and threatening an employee as to his vote in theimpending election.4. Later in the evening and toward the end of theshift you again threatened an employee as to his vote inthe impending election.Stokes was the second-shift toolcrib attendant, havingassumed that position about 5 weeks earlier upon recallfrom a short layoff from a different position. He admittedleaving the toolcrib on the night in question, but assertedthat to do so was a regular part of his work. He denied thathe had ever been told that he was not to leave the toolcribwithout permission. David Long, his foreman, testified thathe initially instructed Stokes that he was to remain in thetoolcrib and that he repeated that instruction to him about2 days prior to the discharge.The employee allegedly threatened by Stokes wasHershel Latham, second-shift janitor. According to Lat-ham's somewhat confusing testimony, he had a series offour conversations with Stokes on November 23. The first,it appears, was in the lunchroom before work. Stokes askedLatham how he was going to vote, Latham replied that hisvote was no one else's business, and Stokes attempted topersuade him that if he was going to vote against the Unionhe should mark his ballot in such a way as to void it.Latham replied that that would not be right. Stokes deniedspeaking to Latham in the lunchroom on November 23.Shortly after this first alleged conversation, Latham wentto the toolcrib to pick up some gloves. He and Stokesengaged in some conversation which touched upon thesubject of Latham's religion and Stokes allegedly told himthat if he did not vote for the Union, Stokes would bring arock and roll band to his church and disrupt the service.Latham further testified, on cross-examination, that in thecourse of this conversation Stokes said something to theeffect that if he did not vote for the Union, sugar would beput in his gas tank.2Stokes recalled discussing religion withLatham at the toolcrib but denied both alleged threats.Following his conversation at the toolcrib, Latham wentto Long's office and spoke with Long about Stokes "tellingme about voting for the union and just making fun of myreligion, threatening things that way." He reported thealleged threat to put sugar in his gas tank. Stokes could seeLatham in Long's office and could see Latham gesturingtoward him. Long placed this conversation at about 9 p.m.Following his observation of Latham in Long's office,Stokes spoke with Latham in the foundry. He told Lathamthat he did not like Latham talking about him behind hisback. Latham testified that Stokes appeared angry andsaid, "I will get you for that." Long came up to Stokes at2 Latham recalled this statement, on direct examination, only after beingasked a leading question to which an objection was sustained. He did notattnbute it to the second conversation at that time. On cross-examination.he omitted the reference to the rock and roll band.this point and told him to return to the toolcrib.3Long didnot claim to have heard any threat made by Stokes.Toward the end of the shift, according to Latham, Stokesspoke with him in the men's room. Stokes allegedly said,"That's all right, that's all right." Stokes denied talking toLatham in the men's room on November 23.After he sent Stokes back to the toolcrib, according toLong, he spoke again with Latham. He asked what theconversation was about. Long testified that Latham"reminded me that Stokes had told him that they wouldput sugar in his gas tank or anybody else's that didn't votefor the union and that Stokes was making fun of hisreligion and that he was going to bring a rock and roll bandinto his church ...." Latham told Long that a gospelband would be all right, but not rock and roll. According toLong, this was the first time that Latham mentioned thethreat to bring a band to the church. Latham did not testifyas to this conversation.Rogel testified that on two occasions about a weekbefore the election he had observed Stokes picking up workmaterial outside of the toolcrib and talking to otheremployees. He told Stokes that there were other employeesto do that work and directed him to return to the toolcrib.On November 22, according to both Long and Rogel, Longobserved Rogel go to the tool-and-die area upon checkingin and engage in a conversation prior to the start of theshift. Stokes was supposed to start 15 minutes early so as tocoordinate with the first-shift toolcrib attendant. Longreported this to Rogel. On the evening of November 23,Rogel came in to the plant "sometime after 7:00, after thelunch hour and David Long then informed" him of aconfrontation at the toolcrib and of the alleged threat tobring a rock band to Latham's church and break up theservice. However, Rogel did not discharge Stokes until thefollowing night, "because [he] learned of several otherinstances where [Stokes] had been harassing HershelLatham."Rogel prepared the discharge letter, previously quoted.The first numbered paragraph, he said, refers to theincident between Stokes and Latham at the toolcrib. Thesecond numbered paragraph was intended to refer toseveral instances where Stokes "left his work station andwent out to Hershel Latham to threaten him." Accordingto Rogel, Stokes "may even have left his work station whenhe was supposed to be in the tool crib and followed HershelLatham into the lunchroom and proceeded to harass himthere about voting for the union."Respondent maintained no no-solicitation rule whichprohibited employees from discussing the Union while onworktime. No evidence was adduced that Stokes' absencesfrom the toolcrib caused any delays in the work orinterfered with his assigned duties. Stokes was notquestioned by either Long or Rogel about the allegedthreats.The record contains no evidence, other than theforegoing, that Respondent harbored any union animus.I Stokes and Latham's version of this conversation are similar except thatStokes' version does not include the "I will get you .. ." statement. Thatstatement was not mentioned by Latham when he repeated the conversationon cross-examination.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Credibility ResolutionsLatham testified about two conversations, in the lunch-room before the shift and in the men's room toward theend of the shift, which Stokes denied. As neither allegedconversation contained a threat such as might constitutemisconduct warranting discharge, I find it unnecessary toresolve the conflict. Stokes did not deny being in eitherplace and it is likely that he was in one or both places atsome time in the course of the night. In regard to thealleged threats by Stokes to Latham, I credit Stokes'testimony. In addition to being more favorably impressedby Stokes' demeanor, I note the inconsistencies betweenLatham's testimony on direct and cross-examination andhis inability to recall the alleged threat to put sugar in hisgas tank without being reminded of that threat by a leadingquestion.On the question of whether Stokes had been told that hiswork station was the toolcrib and that he was expected toremain there, I credit the mutually corroborative testimonyof Rogel, Long, and Latham. I note also that Respondenthad an employee, other than the toolcrib attendant, whosejob it was to pick up such things as dirty gloves. It wouldtherefore be probable that Respondent would haveexpected the toolcrib attendant to remain in or around thetoolcrib area.C. Analysis and ConclusionThe question presented is one of motivation: whetherStokes' discharge was motivated by misconduct or unionactivity. I conclude that Stokes was discharged because ofthe union activity he had engaged in, including hisconversations with Latham, rather than any misconduct onhis part. Stokes' conversations with Latham were eitherabout the union election or were believed by Respondentto be on that subject. Stokes did not, I have found, threatento put sugar in Latham's gas tank or to disrupt Latham'schurch services with rock and roll music. That Respondentmay have believed that Stokes threatened Latham is nodefense where, as here, it is found that he did not. It is well-settled that an employer violates Section 8(a)(l) bydischarging an employee for misconduct arising out of aprotected activity, despite the employer's good faith, whenit is shown that the misconduct never occurred. N.LR.B. v.Burnup and Sims, Inc., 379 U.S. 21 (1964); Moore BusinessForms, Inc., 224 NLRB 393 (1976).Moreover, the evidence establishes that Respondent'sassigned reasons for discharge were pretextual. Thus,although it claimed to discharge Stokes for threateningLatham, Respondent was not so concerned with theveracity of Latham's assertions that it felt any need toquestion Stokes. Rogel's affidavit to the NLRB investigatorcontained no reference to the alleged threat to disruptLatham's church services with offensive music, thusbelying Rogel's concern with that alleged threat. Thetestimony of Rogel and Long is inconsistent in regard tohow and when he and Long became apprised of the allegedthreats. Long testified that Latham reported the "gas tank"threat to him around 9 p.m. and only later mentioned therock and roll band. Rogel stated that Long told him of thelatter when he arrived at or about 7 p.m. Rogel did notdecide to discharge Stokes at that time. Rogel waited, hesaid, until he learned of "several other instances where[Stokes] had been harassing Hershel Latham." The otherinstances of confrontations between Stokes and Latham,i.e. the lunchroom, foundry, and men's room incidents, astestified to by Latham, even if credited, were not such as towarrant discharge. In regard to Stokes' absenting himselffrom the toolcrib, the evidence only establishes oneincident where Latham was improperly away from thetoolcrib area on November 23, the conversation in thefoundry. Even then, he was doing some work, picking upgloves. Respondent adduced no evidence to indicate thatthis absence caused any disruption of work. The otheralleged incidents took place either at the toolcrib or in suchplaces as Stokes might be expected to frequent, thelunchroom (before the shift) and the men's room. Both ofthose places were within eyeshot of the toolcrib. Finally, Inote the language of the discharge letter prepared byRogel. Each numbered paragraph refers to Stokes' unionactivity. It asserts that Stokes left his work station, later inthe evening, to engage in union activities, that he wasobserved by his supervisor "threatening an employee as tohis vote in the impending election," and that he repeatedthat threat toward the end of the shift. None of the reasonstherein are factually accurate. The stress placed upon theunion activity in this letter, and the inaccuracies therein, Ifind, evidence Respondent's actual motivation.ADDITIONAL CONCLUSIONS OF LAW1. By discharging William Adrian Stokes because of hisunion activities and/or because of its mistaken belief thathe had engaged in misconduct in the course of unionactivities, Respondent has violated Section 8(a)(1) and (3)of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in an unfairlabor practice, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the purposes of the Act.Respondent will be required to offer William AdrianStokes immediate reinstatement to his former position ofemployment or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, dismissing, ifnecessary, anyone who may have been assigned or hired toperform the work which Stokes had been performing priorto his termination on November 24, 1976. Additionally,Respondent shall be required to make Stokes whole for anyloss of earnings that he may have suffered by reason of thediscrimination against him, with backpay to be computedon a quarterly basis, making deductions for interimearnings, and with interest to be paid at the rate of 6percent per annum. F. W. Woolworth Corpany, 90 NLRB289 (1950); Isis Plumbing & Heating Co., 138 NLRB 716(1962). I shall also recommend that Respondent post anappropriate notice.502 ELKTON DIE CASTING COMPANYUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4The Respondent, Elkton Die Casting Company, Inc.,Elkton, Kentucky, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discharging or otherwise discriminating against anyemployee in regard to hire, tenure of employment, or anyterm or condition of employment in order to discouragemembership or activities in behalf of the InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW, or any other labororganization.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a) Offer William Adrian Stokes immediate and fullreinstatement to his former position or, if that position nolonger exists, to a substantially equivalent position.(b) Make William Adrian Stokes whole for any loss ofearnings he may have suffered by reason of his unlawfuldischarge, in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amount of backpaydue under this Order.(d) Post at its plant copies of the attached notice marked"Appendix."5Copies of said notice on forms provided bythe Regional Director for Region 9, after being duly signedby Respondent's representative, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps it hastaken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.I In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we have violated the National LaborRelations Act and has ordered us to post this notice to ouremployees.The Act gives the employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the purposeof collective bargaining or other mutual aid orprotectionTo refrain from the exercise of any suchactivities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT discharge or otherwise discriminateagainst any employee because of activity on behalf ofInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers, UAW, or anyother union.WE WILL offer William Adrian Stokes reinstatementto his former job or, if that job no longer exists, to asubstantially equivalent job, and WE WILL make himwhole for any loss of earnings he may have suffered asa result of his discharge.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed them by Section 7 of the Act.ELKTON DIE CASTINGCOMPANY, INC.503